FOR IMMEDIATE RELEASE November 20, 2015 FOR FURTHER INFORMATION CONTACT: James D. Moll President and CEO (507) 553-3151 WELLS FINANCIAL CORP. DECLARES CASH DIVIDEND Wells, Minnesota – November 20, 2015 Wells Financial Corp. (OTCQB Market Place-“WEFP”), the parent holding company of Wells Federal Bank, today announced that the Company’s Board of Directors declared an $0.18 per share quarterly cash dividend payable on December 18, 2015, to stockholders of record as of the close of business on December 4, 2015.The dividend amount represents an increase of $0.03 per share over the amount of the quarterly cash dividend paid in 2014. Wells Financial Corp. is the bank holding company for Wells Federal Bank, a Minnesota-chartered, FDIC-insured bank.Wells Federal Bank, originally chartered in 1934, operates nine full-service offices in Faribault, Blue Earth, Nicollet, Freeborn, Steele and Watonwan Counties, Minnesota.
